DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 9, the phrase "rod-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dachs (U.S. Patent Application Publication 2016/0114519).
Regarding Claims 1, 4-5 and 9, Dachs shows that it is known to have a method and associated apparatus for transforming plastic preforms into plastic containers having at least one transforming device which has a blow molding device, within which the plastic preforms are
transformed into the plastic containers by being acted upon with a flowable medium wherein an
application device applies the flowable medium to the plastic preforms and a stretching device
which has a rod-like body which is able to be introduced into the plastic preforms which stretches the plastic preforms at least temporarily during their transforming process in the
longitudinal direction thereof, wherein by a drive device of the stretching device the rod-like
body is moved and a control device controls the drive device and wherein by a valve
arrangement the application of the plastic preforms with a flowable medium takes place, wherein this valve arrangement performs the application of the plastic preforms with at least two different pressure levels and this valve arrangement has at least one proportional valve, wherein the control device controls the drive device as a function of a valve position of at least one of the
proportional valve and the valve arrangement performs a recycling of the flowable medium
wherein this recycling of the flowable medium takes place by using the proportional valve ([0003-0015, 0021]).
	Regarding Claim 2, Dachs shows the apparatus of claim 1 above, including one wherein the apparatus has a detection device for detecting a position of the rod-like body (0062).
	Regarding Claim 3, Dachs shows the apparatus of claim 1 above including one wherein the apparatus has a first and second reservoir (0002).
	Regarding Claim 6, Dachs shows the apparatus of claim 1 above, including one wherein the proportional valve has a ventilation function (0056, 0060, 0074).

	Regarding Claim 8, Dachs shows the apparatus of claim 1 above, including one wherein adjacent the proportional valve there is a further valve device (0015). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742